Citation Nr: 1729273	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for left knee arthritis.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to an increased disability rating in excess of 20 percent prior to May 13, 2013 and in excess of 30 percent thereafter (with the exception of a temporary 100 percent disability rating assigned pursuant to 38 C.F.R. § 4.30 from October 7, 2015 to January 31, 2016) for status post left ankle injury with degenerative changes (herein ankle disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a November 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Phoenix, Arizona.  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in February 2016, additional evidence was submitted by the Veteran and associated with his claims file.  The Veteran filed his substantive appeal in May 2013 and this evidence is therefore subject to initial review by the Board because the Veteran did not request in writing that the Agency of Original Jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

The issue of entitlement to an increased disability rating for an ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2005 rating decision denied entitlement to service connection for left knee arthritis.  A Statement of the Case (SOC) was issued in April 2007, but the Veteran did not file a substantive appeal.

2.  With respect to the left knee arthritis claim, evidence associated with the Veteran's claims file after the denial in April 2007 is relevant and probative.

3.  Service connection for an ankle disability has been granted and such has been rated under Diagnostic Code 5003.

4.  The Veteran has arthritis of the left knee and the evidence does not clearly attribute such to intercurrent causes.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision which denied entitlement to service connection for left knee arthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received and the claim for entitlement to service connection for left knee arthritis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  Left knee arthritis was incurred in active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Arthritis - New and Material

The Veteran's claim for entitlement to service connection for left knee arthritis is being reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist do not need to be addressed with respect to this issue.

Legal Criteria

Generally, an unappealed RO denial, to include where a SOC is issued and no substantive appeal is filed, is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2017).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  See 38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

A December 2001 rating decision denied entitlement to service connection for left knee arthritis, stating that although there is a record of treatment in service for left knee arthritis, no permanent residual or chronic disability subject to service connection is shown by the service medical records.  The Veteran was notified of the December 2001 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.

An October 2005 rating decision "confirmed and continued" the prior denial of entitlement to service connection for left knee arthritis.  The rating decision referenced a December 1993 diagnosis of degenerative osteoarthritis of the knee joint but stated that "records do not show any relationship to service."  A SOC was subsequently issued in April 2007 that denied entitlement to service connection for left knee arthritis.  The SOC stated that "[s]ervice connection for arthritis of the left knee is denied because your [STRs] are negative for treatment or diagnosis for this condition" and "[s]ervice connection is denied because there is no evidence of a relationship between the claimed condition and your active duty service."  Following the April 2007 SOC, the Veteran did not file a substantive appeal; therefore, the October 2005 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

In review of the above, the Veteran's prior left knee arthritis claims appeared to have been denied, essentially, based on a lack of a relationship between the Veteran's current disability (left knee arthritis) and his active service.  Since the October 2005 rating decision, new evidence includes, but is not necessarily limited to, a September 2015 rating decision and a May 2013 VA Form 21-0960M-2 (Ankle Conditions Disability Benefits Questionnaire (DBQ)) that was completed by private Dr. C.S., DPM, which was identified as the bases for the referenced rating decision.  This rating decision changed the Diagnostic Code for which the Veteran's ankle disability was rated under from Diagnostic Code 5271-5010 to Diagnostic Code 5003-5270.  As will be addressed further below, this change (from a rating based on traumatic arthritis to one based on degenerative arthritis) is of legal significance and implicates the issue of chronic disease.  38 U.S.C.A. § 1101.  As will be discussed further, the AOJ's change, combined with other evidence of record, provides a basis upon which for entitlement to service connection to be granted.  As such, this new evidence cures a prior evidentiary defect and is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for left knee arthritis is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

II.  Left Knee Arthritis - Merits

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2017).

Pursuant to 38 C.F.R. § 3.303(b) (2017), "[w]ith chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes."  Arthritis is a chronic disease for VA purposes.  See 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).


Analysis

As noted above, the Veteran served on active duty from April 1968 to April 1988.  An August 1988 VA examination report included a report from the Veteran of "Broken Ankle in Vietnam 69-70."  The examiner provided a diagnosis of traumatic osteoarthritis of the left ankle and referenced x-rays that showed early degenerative changes.  A December 1988 rating decision granted entitlement to service connection for "[status post] left ankle injury with degenerative changes" and assigned a 0 percent disability rating under Diagnostic Code of 5271-5010.  The rating decision noted that "[t]he [V]eteran sustained a fracture of the left ankle on 11-4-69."   

As referenced, of record is a May 2013 Ankle Conditions DBQ that was completed by private Dr. C.S., DPM, which was signed on May 13, 2013.  The DBQ referenced an ankle sprain in 1969 and noted a diagnosis of left ankle degenerative arthritis.  Additional records from the same provider included a May 2013 treatment note that referenced x-rays of the left ankle as showing "advanced degenerative changes."

A September 2015 rating decision increased the assigned disability rating for the Veteran's left ankle disability to 30 percent, effective May 13, 2013.  The rating decision listed the referenced May 2013 Ankle Conditions DBQ under the evidence heading and stated that the increased rating was "assigned from May 13, 2013, this is the date of which a DBQ was completed by your private physician."  The rating decision also referenced a symptom of "X-ray evidence of degenerative arthritis."  The rating decision referenced that the left ankle disability was "previously rated as [Diagnostic Code] 5271-5010."  The Diagnostic Code under which it was rated was changed, which was reflected on the accompanying codesheet to be Diagnostic Code 5003-5270.

This change in the Diagnostic Code used for rating (from a rating based on traumatic arthritis to one based on degenerative arthritis) is of legal significance.  The selection of the new Diagnostic Code 5003 by the AOJ reflects an intent to recognize a degenerative arthritic disease process, rather than recognizing traumatic or localized processes.  See 38 C.F.R. § 4.25(b) (2017) (reflecting that arthritis is a single disease entity but that the disabling conditions are to be separately rated).  According to Compensation and Pension, degenerative arthritis is a systemic process that can involve many joints.

The evidence of record indicated that the Veteran has arthritis of the left knee.  The results of a December 1993 left knee x-ray noted an impression of mild degenerative osteoarthritis involving left knee joint.  Later evidence further referenced arthritis of the left knee, to include the results of a September 1999 left knee x-ray (noting degenerative osteoarthritis), the results of a January 2001 left knee x-ray (noting degenerative changes and referenced on the February 2001 VA examination report as degenerative osteoarthritis), a July 2005 surgical consultation report from Dr. L.S. (noting "severe left knee degenerative joint disease"), the results of a July 2006 left knee x-ray (noting significant degenerative changes), a February 2013 VA Knee and Lower Leg Conditions DBQ (noting a diagnosis of mild degenerative joint disease), a May 2013 Knee and Lower Leg Conditions DBQ completed by private Dr. J.F. (noting severe knee arthritis), a February 2015 Operative Report from Dr. J.F. (for left total knee replacement and noting a preoperative diagnosis of severe osteoarthritis and a postoperative diagnosis of "[s]ame") and a December 2016 Knee and Lower Leg Conditions DBQ completed by private Dr. J.F. (noting knee joint osteoarthritis and left knee arthritis).  

As indicated above, 38 C.F.R. § 3.303(b) (2017) provides for service connection for subsequent manifestations of the same chronic disease at any later date, however remote, unless clearly attributable to intercurrent causes.  As addressed above, service connection for an ankle disability has been granted and such has been rated under Diagnostic Code 5003, which reflects recognition of a degenerative arthritic disease process.  We accept that the AOJ intentionally made the determination that was made.  Additionally, as noted above, the Veteran has arthritis of the left knee and the evidence does not clearly attribute such to intercurrent causes.  As such, entitlement to service connection is warranted for the subsequent manifestation of the same chronic disease that was previously service-connected.  38 C.F.R. § 3.303 (2017).  Entitlement to service connection for left knee arthritis is warranted.  


ORDER

The application to reopen a claim for entitlement to service connection for left knee arthritis is granted.

Entitlement to service connection for left knee arthritis is granted.


REMAND

The Veteran was afforded VA examinations for his ankle disability during the appeal period in January 2013 and February 2016 (the Veteran also submitted a private Ankle Conditions DBQ dated in May 2013).  At the November 2016 Board hearing, the Veteran's representative referenced the February 2016 VA examination and asked the Veteran whether his ankle is getting worse and the Veteran stated that "[i]t is getting worse."  See November 2016 Board Hearing Transcript, page 5.  In light of the possible increase in severity in the Veteran's ankle disability, remand is required for a new VA examination.

In addition, the United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested or pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, the VA examination that the Veteran will be afforded on remand must address and provide adequate information pursuant to Correia.

Also, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from October 2015).  

Finally, the Veteran appears to obtain a significant amount of his medical care from non-VA sources.  In this regard, various records referenced the Veteran as receiving care from a Federal facility, Luke Air Force Base.  VA has an increased obligation in regards to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2017).  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant medical records, to include from Luke Air Force Base or any private provider, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records (alternatively, the Veteran may identify relevant records from Luke Air Force Base, which VA will then attempt to obtain). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in October 2015).

2.  Contact the Veteran and request that he either provides any outstanding relevant treatment records, to include from Luke Air Force Base or any private provider, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records (alternatively, the Veteran may identify relevant records from Luke Air Force Base, which VA will then attempt to obtain).  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2017).  The Veteran must then be given an opportunity to respond.

3.  Afford the Veteran an appropriate VA examination to determine the current severity of his ankle disability.

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions, to include with the range of the opposite undamaged joint if applicable (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



